OPINION OF THE COURT
SLO VITER, Chief Judge.
Plaintiffs, members of Local 514, United Brotherhood of Carpenters and Joiners of America and their wives, filed suit' in the Middle District of Pennsylvania against Local 514 (the Local), the Keystone District Council, the United Brotherhood of Carpenters and Joiners of America (the International), and various officials of the local and international unions alleging that plaintiffs had been treated discriminatorily in retaliation for their internal union activities. Plaintiffs asserted a claim under section 301 of the National Labor Relations Act (NLRA), 29 U.S.C. § 185, a claim under sections 101(a) and 609 of the Labor Management Reporting and Disclosure Act (LMRDA), 29 U.S.C. §§ 411(a) and 529, and various pendent state law claims. The district court granted summary judgment in favor of the international union and its officials on all five of the plaintiffs’ counts. It also granted summary judgment in favor of the local union and the remaining defendants on four of the five counts and, as to the remaining count which alleged a breach *1286of the duty of fair representation under section 301, applied a six-month limitations period. Because there remains pending the portion of that claim which is based on acts within the six-month period, the district court certified its order granting summary judgment on the other claims as final pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. Therefore, this court has appellate jurisdiction pursuant to 28 U.S.C. § 1291.
I.

BACKGROUND FACTS AND PROCEDURAL HISTORY

Although there is a substantial dispute with respect to the underlying facts, for the purpose of the summary judgment motions we will construe the facts in the light most favorable to the plaintiffs.
Defendant Edward Blazejewski, Sr. was the business agent of Local 514 in 1979 when it was discovered that the local union election ballots had been marked so that Blazejewski was able to ascertain which union members had opposed his candidates. Blazejewski’s son, Edward Blazejewski, Jr., was on the slate of candidates for which Blazejewski campaigned. Most of the plaintiffs allege that they voted against Blazejewski’s candidates in this election and were thereafter discriminated against in several ways. The other plaintiffs allege that the retaliation against them began either after they challenged Blazejew-ski’s conduct as the business agent or otherwise manifested opposition to his leadership. Some of the union members notified the International Union in writing about the marked ballot election, but the International declined to set aside the election or replace Blazejewski as the business agent on the ground that the result of the election had not been affected.
Pursuant to its collective bargaining contract, the Local maintained a nonexclusive local hiring hall2, administered by Blaze-jewski, where union members would sign a hiring hall list when they became unemployed. The longstanding practice within the Local was to refer members to work in order, unless a union member was specifically requested by an employer. Each of the plaintiffs contends that Blazejewski either refused to refer him out to work through the hiring hall or consistently referred him to undesirable assignments, such as at distant locations or for short-term assignments at a reduced income. In addition, some of the plaintiffs submitted affidavits stating that Blazejewski arranged for the discontinuation of their health care benefits, selectively enforced valid union rules against them, used an admittedly illegal fund to pay only those strikers who were loyal to him, and threatened and otherwise intimidated opposition members. Eleven of the plaintiffs withdrew from Local 514 during Blazejewski’s tenure, allegedly because they could no longer afford to pay their union dues, or support themselves and their families without work referrals.3
Some of the plaintiffs filed charges with the National Labor Relations Board (NLRB) in early 1984, protesting the hiring hall system and alleging that Blazejewski refused to refer certain carpenters in retaliation for their internal union activities. The NLRB found that charges filed by certain of the plaintiffs were without merit, but it proceeded to a settlement with the Keystone District Council with respect to the hiring hall charges filed by others of the plaintiffs.
Some plaintiffs also complained in writing to the International in 1983 and 1986, specifically calling the International’s at*1287tention to the failure of Blazejewski to refer certain carpenters for employment. There were also other written complaints to the International between 1982 and 1986 which mentioned hiring hall abuses in addition to other misconduct by the Local. In 1983, the International appointed John Anello to investigate the charges, and he reported that there was no basis for the allegations of hiring hall impropriety. The International again appointed Anello to investigate the 1986 charges. He reported that there was some truth “on both sides of the fence” but that this would be a moot question because Blazejewski was retiring in a month. App. at 727. He recommended looking into the hiring and referral system thereafter, and a more formal procedure governing referrals was instituted after Blazejewski’s retirement.
Plaintiffs filed this suit in the district court on October 3, 1986. Their claim under section 301 of the NLRA asserted that Local 514 and the Keystone District Council breached their duty of fair representation by refusing to refer plaintiffs to work and otherwise discriminating against them in retaliation for their intra-union activities, and that the Internationa] participated in, ratified, encouraged, or affirmed this wrongful conduct. Their claim under sections 101(a) and 609 of the LMRDA filed against the Local, District Council, and International as well as Blazejewski and the officials of the International, George Walish, the General Executive, John Anello, and Pat Campbell, General President, asserted that plaintiff union members were improperly disciplined for exercising their rights protected by Title I of that statute.
All of the defendants filed motions for summary judgment. The district court held that plaintiffs failed to establish a basis for relief under the LMRDA because they had not alleged any official union conduct with respect to their mistreatment, and therefore the defendants’ conduct could not constitute “discipline” within the meaning of section 609 of the LMRDA.
As to plaintiffs’ section 301 claim, the district court held that the International, which was not a party to the collective bargaining agreement, could not be held responsible for the Local’s abuses in administering the hiring hall referral system and that the International’s failure to intervene did not constitute a breach of its own constitution. The court also held that plaintiffs failed to produce sufficient evidence to show that the International encouraged, authorized or ratified the Local Union’s conduct. As a result, the court concluded that plaintiffs failed to establish a basis for the International’s liability under section 301, and it followed that the plaintiff wives could not recover from the International under their derivative loss of consortium claim.
With respect to the section 301 claim against the Local, the district court applied the six-month limitations period found in section 10(b) of the National Labor Relations Act, 29 U.S.C. § 160(b), and held that the continuing violation theory does not apply to this case to extend the limitations period. Thus, all claims which occurred prior to April 4, 1986 were found to be time-barred.4
As noted above, the district court certified its order under Rule 54(b). Our standard of review of the grant of a summary judgment motion is plenary. Waldorf v. Shuta, 896 F.2d 723, 728 (3d Cir.1990). Summary judgment can be granted only if there is no genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). If the evidence is such that a reasonable jury could return a verdict for *1288the nonmoving party, then summary judgment must be denied. Id. We turn to that issue.
II.

NLRA CLAIM

A.

Maintenance of the § 301 Claims Against the Unions

The Local Union (referring throughout to the Local, the District Council, and Blaze-jewski)5 does not contest that the allegations of failure to refer union members fairly from the hiring hall constitutes a breach of the union’s duty of fair representation cognizable under section 301 of the NLRA. As the Supreme Court noted in Breininger v. Sheet Metal Workers International Association Local Union No. 6, 493 U.S. 67, 110 S.Ct. 424, 437, 107 L.Ed.2d 388 (1989), a union gains the ability to refer workers for employment through a hiring hall because of its status as a Board-certified bargaining representative. It stated: “Together with this authority comes the responsibility to exercise it in a nonarbi-trary and nondiscriminatory fashion, because the members of the bargaining unit have entrusted the union with the task of representing them.” Id. The Court continued: “That the particular function of job referral resembles a task that an employer might perform is of no consequence. The key is that the union is administering a provision of the contract, something that we have always held is subject to the duty of fair representation.” Id.
On the other hand, the International Union (encompassing also its officials) does vigorously challenge maintenance of a section 301 claim against it. Unlike the Local, it is not a party to the collective bargaining agreement and thus it claims it cannot be held liable for a breach of the duty of fair representation. The International argues that it cannot be held responsible for the unlawful conduct of its affiliated local unions unless it either instigated, supported, ratified, or encouraged such conduct, or it assumed a duty to the employer or union members to prevent such conduct. It claims that there is no evidence that it did any of these things.
The International’s position finds strong support in the decision of the Supreme Court in Carbon Fuel Co. v. United Mine Workers of America, 444 U.S. 212, 218, 100 S.Ct. 410, 414, 62 L.Ed.2d 394 (1979), where it held that the international union was not responsible for the local union’s strikes when the international union did not instigate, support, ratify, or encourage any of the local union’s work stoppages. Thereafter, this court applied Carbon Fuel in Wilkes-Barre Publishing Co. v. Newspaper Guild of Wilkes-Barre, Local 120, 647 F.2d 372, 382 (3d Cir.1981), cert. denied, 454 U.S. 1143, 102 S.Ct. 1003, 71 L.Ed.2d 295 (1982), holding that the international union was not liable to the employer because it was not a party to the collective bargaining agreement, and that the international’s employees could be liable only if they induced a breach of contract by the local union.
Plaintiffs respond that the International Union is liable because its failure to step in and remove the discrimination amounted to an instigation, support, ratification, or encouragement of the abuses suffered by the plaintiffs. Alternatively, they argue that the International assumed a duty to the plaintiffs to prevent such discrimination in its constitution.
To support their allegation that the International Union ratified or encouraged the Local Union’s conduct, the plaintiffs direct the court’s attention to the fact that the International did nothing to help the plaintiffs despite numerous pleas to both the International Union and the NLRB. The record is indeed replete with evidence of *1289notice by plaintiffs to the International. Thus, for example, plaintiff John Zimnicky began writing to the International as early as June 1982 complaining about inequities in job referrals. Anello admitted in his deposition that he was reluctant to second-guess anything that Blazejewski did as business representative. Moreover, Anello, the International Union’s “general representative” (which he also described as the “representative of the General President,” App. at 761), personally witnessed at least one incident of physical abuse by Blazejew-ski against a dissident union member. App. at 292.
Although the International may have been intentionally or negligently guilty of tunnel vision, we agree with the district court’s holding that the evidence produced by the plaintiffs does not show that the International encouraged, authorized or ratified the actions of the Local in discriminatorily failing to refer plaintiffs to work. It is unrebutted that the International conducted investigations on the two occasions when it received letters written for the specific purpose of protesting hiring hall abuses. It was not required to credit either version of the events as true, for the plaintiffs’ letters contained nothing more than allegations of fact. See Rodonich v. House Wreckers Union Local 95, 817 F.2d 967, 973-74 (2d Cir.1987). Indeed, the International Union apparently found at least some merit in plaintiffs’ 1986 charges because it took actions to assist the Local Union in reforming its hiring hall administration soon after the investigation.
Plaintiffs further assert that the International had notice of the several charges filed with the NLRB alleging hiring hall abuses. Assuming that the International did have notice of such charges, it also would have known that the NLRB found most of them to lack merit. The charges that were meritorious were settled by union members and the Keystone District Council. Thus, the International’s failure to act after these charges were filed does not evidence ratification or encouragement of the Local’s actions for the same reason that knowledge of the charges made directly to the International does not indicate condonation.
Finally, neither the fact that several other letters to the International mentioned hiring hall abuses nor the failure of Anello to take actions after witnessing the verbal and physical attack on a union member demonstrates encouragement or ratification. Mere constructive knowledge of possible illegal activity on the local level is not sufficient to impose a legal duty to intervene on the International Union. See Chapa v. Local 18, 737 F.2d 929, 932 (11th Cir.1984) (refusing to hold international union liable for retaliatory discipline by the local union even though an international union official was present at the local union meeting when the unlawful discipline was meted out).
In Carbon Fuel, the Court made it clear that in suits against an international for breach of contract, the union’s liability will be governed by common law rules of agency as provided expressly in section 301(e). 444 U.S. at 216-18, 100 S.Ct. at 413-15. Although there the issue was responsibility for strikes, the same analysis is applicable here. The Court stated: “In the face of Congress’ clear statement of the limits of an international union’s legal responsibility for the acts of one of its local unions, it would be anomalous to hold that an international is nonetheless liable for its failure to take certain steps in response to actions of the local.” Id. at 217-18, 100 S.Ct. at 414-15.
Judge Rosenn, in his passionate dissent, reads the record as creating a genuine issue of disputed fact as to whether the International ratified Blazejewski’s alleged discriminatory conduct. Although we have concluded otherwise, in light of the spirited presentation in the dissent we will respond in some detail.
The dissent’s chronicle of references to plaintiffs’ complaints to the International merely serves to support the conclusion we already reached that there is evidence in the record that the International had notice of complaints by union members of discriminatory job referrals. We note, however, that the dissent’s portrayal may be some*1290what misleading, because it gives the impression of repeated and continuous complaints to the International focused on the hiring hall retaliation, the issue here. In fact, many of the letters sent to the International were primarily directed to other grievances, such as the maintenance by Blazejewski of an illegal fund, with a subsidiary reference to the hiring hall charge. For example, the Zimnicky letter quoted by the dissent charging that the General President’s office had condoned Blazejewski’s gross misconduct for years was primarily directed to the allegation of the local’s illegal establishment and administration of the Area 1 Fund.6
Also, we do not believe that by referring to affidavits, such as that filed by Cardoni, prepared for the purposes of this suit, the dissent can properly conclude that, “[o]nce again, the record reveals that written petitions by the members to the [International] failed to yield any result,” Dissenting Op. at 1301.
Moreover, in arguing that the International ratified the local’s “abuses,” the dissent does not confine itself to the allegation of misconduct at issue in this case. Instead, it refers throughout to the International’s failure to invalidate the 1979 election. Election improprieties are relevant, if at all, only as background. The issue before us is limited to whether the International ratified Blazejewski's retaliation against plaintiffs for their internal union activities.
A careful reading of the dissent shows that it relies for its ratification theory essentially on the International’s decision to take no action notwithstanding the complaints.7 That is insufficient as a matter of law and is not supported by the cases on which the dissent relies. For example, Consolidation Coal Co. v. Local 1702 United Mine Workers, 709 F.2d 882, 886 (4th Cir.), cert. denied, 464 U.S. 993, 104 S.Ct. 487, 78 L.Ed.2d 683 (1983), presented a factual situation completely different than that before us. In that case, the court concluded that because “every member, including all officers and committeemen, engaged in the illegal strike, the union had made itself part of the illegality,” inasmuch as the union “may only act through its officers, committeemen and members.” Id. Nor is this case analogous to those cases where the unions were held liable under a ratification theory because they failed to investigate or take similar action based on undisputed conduct. See Yellow Bus Lines, Inc. v. Local Union 639, 883 F.2d 132 (D.C.Cir.1989), vacated in part, 913 F.2d 948 (D.C.Cir.1990); Prater v. UMWA, 793 F.2d 1201 (11th Cir.1986).
Here, it is conceded that the International did exercise its power to conduct an investigation both in 1983 and 1986. Thus, in effect, what the dissent finds objectionable is not that the International failed to acknowledge those complaints made to it, but that it chose, after investigation, to withhold taking further action at that time. The dissent disagrees with the reasonableness of that decision. However, it cites no case which finds a union liable for ratification based on the court’s disagreement with a union’s conclusion, after investigation, that certain allegations made by members did not warrant intervention.
Even if such a theory of ratification were viable, the record does not fairly admit of the conclusion that the International’s decision to stay its hand was so unreasonable as to amount to a knowing whitewash, and *1291hence the type of encouragement which could constitute ratification. Anello testified that it was his practice to await an NLRB decision once charges were filed with it. App. at 924-25. The lengthy letter by Siperko referred to by the dissent at Dissenting Op. at 1302, was directed to the NLRB, not to the International. Siperko apparently sent the International a copy of his letter after he filed those charges, see App. at 533, which gave the International, even if it did not know it before, notice that the NLRB would investigate.
The complaints by Siperko about the hiring hall referral system together with others filed between December 29, 1983 and June 3, 1985 remained under investigation by the NLRB. It could not have been unreasonable under these circumstances for the International to have awaited some resolution or word from the NLRB as to whether it found that charges against the local had merit. On March 4, 1986, the NLRB found the portion of the charge made by Siperko “that the Union refused to refer you for employment for discriminatory reasons lacks merit.” Siperko Deposition, Ex. 9. Similarly, the NLRB had notified Zimnicky on February 14, 1986 that the portion of his charge alleging failure to refer for arbitrary reasons had merit but that “[t]here was insufficient evidence to establish that [he was] not referred for [his] internal union activities.” Zimnicky Deposition, Ex. 44.
Thus, although on December 11, 1986 the NLRB ultimately settled the charges that the Keystone District Council operated the employment referral system using arbitrary standards when Keystone paid a total of $20,000 to the four charging parties and undertook to use objective standards and criteria, the NLRB found no basis to proceed on the retaliation claim which is the abusive conduct the dissent argues the International ratified. We do not suggest that there is not enough evidence of improper conduct by the local union and its officials to raise an issue of fact as to their liability, but the record belies any conclusion that the International’s failure to take action following its 1983 investigation on the complaints forwarded to it constituted a ratification of the local union’s actions.
The plaintiff union members have failed to designate the requisite “specific facts showing that there is a genuine issue for trial,” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986), on the International’s ratification of the actions of Local 514. Plaintiffs have not established, beyond mere conclusory allegations, that the International Union’s failure to intervene could constitute ratification or encouragement.
We turn to the plaintiffs’ alternative contention that the International Union assumed a duty to prevent the mistreatment of the members of Local 514 under the provisions of Section 6 of its own constitution. We have previously held that “a federal court has jurisdiction under section 301(a) [of the LMRA] over suits brought by an individual union member against ... the international union for violation of a union constitution.” Lewis v. International Bhd. of Teamsters Local 771, 826 F.2d 1310, 1314 (3d Cir.1987).
In section 6 of the International Union’s constitution, it reserves to itself powers of supervision and intervention. Paragraph D of Section 6 provides:
The United Brotherhood of Carpenters and Joiners of America shall have the right to establish supervision over and to conduct the affairs of any subordinate body (including the removal of any or all officers of such subordinate body) to correct financial irregularities or to assure the performance of collective bargaining agreements and the responsibility of the subordinate body as a bargaining agent or to protect the interests and rights of the members or whenever the affairs of the subordinate body are conducted in such a manner as to be detrimental to the welfare of the members and to the best interests of the United Brotherhood, subject, however, to the provisions of Paragraph H of Section 10.
(emphasis added). Section 10, referenced there, sets forth the procedures that must *1292be followed before the International may intervene in the affairs of a local union.
Assuming that section 6 of the constitution gave the International the right to intervene to require the local fairly to refer union members from the hiring hall, we see nothing in section 6 which can be construed as an obligation undertaken by the International to do so. The retention of regulatory and supervisory powers by the International in Section 6 merely gave it a discretionary right, as distinguished from a duty, to intervene in the affairs of Local 514.
The distinction was drawn in Carbon Fuel, 444 U.S. at 218-22, 100 S.Ct. at 414-16, where the Court held that the international union’s promise in the collective bargaining agreement “to maintain the integrity of this contract” did not create a duty on the part of the international to use all reasonable means to prevent wildcat strikes. We similarly interpret the constitution at issue here. If the unions and their members wish to impose a contractual duty on the International to intervene and take action in each instance where members charge that a local union has failed to abide by its duty of fair representation, the union’s constitution must state such an obligation in more explicit language than is contained in Section 6.
The language of the International’s constitution relied on by the dissent cannot be fairly read to support its conclusion that the International has the constitutional obligation to intervene to preserve members’ rights and enforce local laws. The provision which states that the “vested rights of the members shall be preserved,” Section 6A, is inapplicable here because it relates only to the preservation of union members’ rights when a local union is established, dissolved, merged or consolidated. The dissent’s broad reading of that provision, see Dissenting Op. at 1304 n. 3, is unpersuasive. The provision that the International “shall ... enforce laws for its government and that of subordinate Locals,” Section 6E, appears to relate to laws for the structure of the government of the locals, such as elections, rather than to the complaints at issue here.
In any event, we have assumed that under the International’s constitution it could have taken a more active role with respect to the charges of hiring hall retaliation had it chosen to do so. Notwithstanding the dissent’s belief that the International has the legal obligation to intervene to rectify every possible abuse by the locals, no language in the constitution suggests the International has made such an undertaking.
We are reluctant to anchor new signals in uncharted waters. Imposing upon an international union the legal obligation to protect local union members from allegedly abusive tactics by local officers could alter the delicate balance between local unions and their internationals, to the sacrifice of local union independence. Although the dissent has made evident its discomfort with Congress’ authorization of union administration of hiring halls, any obligation this court were to impose on the International based on the broad language of the preamble to its constitution would be equally applicable to members’ complaints outside the hiring hall context. If such a new policy is to be formulated, its benefits and detriments are matters to be evaluated by Congress. It is sufficient for this purpose for us to conclude that the law, in its present state, does not support the contractual obligation which the dissent would find from the language in the International’s constitution.
It follows that, in the absence of a specific undertaking, the International cannot be held liable for a breach of contract and the district court did not err in granting summary judgment for it on the NLRA claim.8
B.

Applicable Limitations Period

Turning now to the section 301 claim against the Local Union, plaintiffs *1293argue that the district court erred as a matter of law in holding that the six-month limitations period found in section 10(b) of the LMRA applied to their breach of the duty of fair representation claim against the Local. They assert that the applicable limitations period is instead either Pennsylvania’s two-year limitations period for fraud and other personal injury actions, 42 Pa.C.S.A. § 5524 (1981 and Supp.1990), or its four-year limitations period for most breach of contract actions, 42 Pa.C.S.A. § 5525 (1981 and Supp.1990).
In DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), the Court held that the six-month limitations period found in section 10(b) of the LMRA for making charges of unfair labor practices should be applied to a hybrid action under section 301 by an employee against both his employer and his union. In that case, the section 301 case was based on an allegation that the employer breached the collective bargaining agreement and the union breached its duty of fair representation in mishandling the ensuing grievance and arbitration proceedings. The Court held that, notwithstanding the general rule of applying the most closely analogous state statute of limitations when federal law is silent on the question of limitations, “[i]n some circumstances ... state statutes of limitations can be unsatisfactory vehicles for the enforcement of federal law. In those instances, it may be inappropriate to conclude that Congress would choose to adopt state rules at odds with the purpose or operation of federal substantive law.” Id. at 161, 103 S.Ct. at 2289.
The Court found that the typically short state limitations periods of 90 days for vacating arbitration awards failed to provide an aggrieved employee with an adequate opportunity to vindicate his rights under section 301 and the fair representation doctrine, while the longer state limitations periods for legal malpractice would preclude the relatively rapid resolution of labor disputes favored by federal policy. Finding no appropriate state statute of limitations, the Court applied the section 10(b) limitations period because Congress found it to be the proper balance of the tension between the “national interests in stable bargaining relationships and finality of private settlements, and an employee’s interest in setting aside what he views as an unjust settlement under the collective bargaining system.” Id. at 171, 103 S.Ct. at 2294 (quoting United Parcel Service v. Mitchell, 451 U.S. 56, 70, 101 S.Ct. 1559, 1568, 67 L.Ed.2d 732 (1981)). Nonetheless, the Court expressed the following caution:
We stress that our holding today should not be taken as a departure from prior practice in borrowing limitations periods for federal causes of action, in labor law or elsewhere. We do not mean to suggest that the federal courts should eschew use of state limitations periods anytime state law fails to provide a perfect analogy.

Id.

Thereafter, this court applied the reasoning and holding of DelCostello to labor claims arising in a variety of contexts. In Local Union 1397 v. United Steelworkers of America, 748 F.2d 180 (3d Cir.1984), a suit brought by union members against their union under the LMRDA, we held that even though a different statute was at issue, the six-month limitations period should be used because suits brought under section 102 of the LMRDA bear a “family resemblance” to unfair labor practice charges in that both are concerned with the protection of individual employees from arbitrary action by their unions. Id. at 183. We declined to apply a longer state limitations period, reasoning that “rapid resolution of internal union disputes is necessary to maintain the federal goal of stable bargaining relationships, for dissension within a union naturally affects that union’s activities and effectiveness in the collective bargaining arena.” Id. at 184.
We again applied the DelCostello reasoning in Taylor v. Ford Motor Co., 761 F.2d 931 (3d Cir.1985), cert. denied, 474 U.S. 1081, 106 S.Ct. 849, 88 L.Ed.2d 890 (1986), this time to a hybrid action to enforce an arbitration award. We construed DelCos-tello as mandating application of the six-month limitations period “to all section 301 *1294actions that are predicated upon a union’s breach of its duty of fair representation.” Id. at 932. We reasoned that a breach of the duty of fair representation bears a family resemblance to an unfair labor practice, and added, “[wjherever this ‘family resemblance’ exists, the need for rapid resolution of labor disputes and for uniformity mandates application of the NLRA’s six-month limitation period, absent some countervailing federal policy.” Id. at 933.
In Lewis v. International Brotherhood of Teamsters Local 771, 826 F.2d 1310 (3d Cir.1987), we faced the issue of the limitations period that should be applied to a section 301 action that, like the case at bar, was brought by a union member against his local union under section 301 for breach of the union constitution. We stated that “the reasoning in Local 1397 as well as the holding in DelCostello govern our decision in this case,” and applied the limitations period found in section 10(b). See id. at 1316. We noted that the claims “implicate[] the adequacy of the Local’s representation of the members’ interests with respect to the [company’s absentee] policy and may directly affect the bargaining relationship with the employer.” Id.
Shortly thereafter, in our opinion in Grasty v. Amalgamated Clothing & Textile Workers Union, 828 F.2d 123 (3d Cir.1987), cert. denied, 484 U.S. 1042, 108 S.Ct. 773, 98 L.Ed.2d 860 (1988), we drew a distinction for limitations purposes between those claims “normally intertwined with the day-to-day relationship between management and labor,” for which the six-month section 10(b) limitations period is appropriate, and those claims which have little similarity to an unfair labor claim and where “[t]he need for speedy resolution of the dispute is therefore not present.” Id. at 132-33; see also Adams v. Gould, Inc., 739 F.2d 858 (3d Cir.1984) (applying a three-year statute of limitations borrowed from ERISA for an action by former employees against their employer for underfunding their pension trust), cert. denied, 469 U.S. 1122, 105 S.Ct. 806, 83 L.Ed.2d 799 (1985).
The Grasty case involved a suit by union members against their unions, alleging, inter alia, that the unions had breached their respective constitution and by-laws. We relied on DelCostello, Local 1397 and Lewis in applying the six-month limitations period to those claims that related to the union’s role as the exclusive bargaining representative, i.e., claims that it had fraudulently engineered a strike vote, failed to pursue grievances of second-shift employees and discharged workers, failed to protest an increase in medical deductions, allowed the local union to fall into chaos, and failed to conduct elections. Id. at 131. However, we held that the four-year state statute for breach of contract applied to the union members’ claims that the union failed to rebate dues and improperly charged disabled workers, because the need for the speedy resolution of such disputes was not present inasmuch as those claims had little or nothing to do with the day-to-day relationship between the local union and its members on one hand and their employer on the other. Id. at 133.
In a sense, Grasty can be viewed as anticipatory of the recent significant development in the law of limitations effected by the Supreme Court’s decision last term in Reed v. United Transportation Union, 488 U.S. 319, 109 S.Ct. 621, 102 L.Ed.2d 665 (1989). In Reed, a union member brought suit against his union and its officers pursuant to the LMRDA alleging interference with his section 101(a)(2) right to free speech as to union matters. Summary judgment turned on the applicable limitations period. The Court, emphasizing “the narrow scope of the DelCostello exception to [the] standard borrowing rule,” id. at 326, 109 S.Ct. at 626, held that DelCostello was inapplicable because an internal union dispute can have only an indirect impact on the economic relations between a union and an employer and on labor peace. Id. at 330-31, 109 S.Ct. at 628-29. The Court reaffirmed the general rule that the most closely analogous state limitations period should be applied to a cause of action when no federal limitations period is provided. Id. at 327, 109 S.Ct. at 627.
*1295It is significant for our purposes that the Court expressly rejected the rationale underlying our decision in Local 1397 where we held that the six-month limitations period should apply to a LMRDA claim because dissension within a union naturally affects the union’s activities and effectiveness in the collective bargaining arena. Id. at 330-31, 109 S.Ct. at 628-29. While the Court found that this observation does have some plausibility, it held that the federal interest in union democracy, which is promoted by union members’ free speech and assembly rights, favors the application of the longer state limitations period. Id.
Decisions rendered after Reed have applied state limitations periods to LMRDA claims, Clift v. International Union, 881 F.2d 408 (7th Cir.1989), and to claims alleging that a union breached its by-laws and its constitution by misrepresenting the size of its membership and failing to place plaintiff in the position of business representative to which he was elected. Pruitt v. Carpenters’ Local Union No. 225, 893 F.2d 1216 (11th Cir.1990). The Pruitt court noted that plaintiff had not brought a hybrid suit, attacked the validity of a collective bargaining agreement, or intermed-dled with a settled arbitration award. Id. at 1221.
The Local, seeking to uphold the district court’s application of the six-month limitations period to the plaintiffs’ claims under section 301, argues that these claims bear a family resemblance to unfair labor practice claims. The Supreme Court rejected this argument in Reed, however, for it expressly found that even though the plaintiff’s claims might bear a “family resemblance” to an unfair labor practice claim, such a resemblance would be inconclusive. 488 U.S. at 333 n. 7, 109 S.Ct. at 630 n. 7. Moreover, this court’s application of the six-month limitations period to a section 301 claim in Lewis was controlled by Local 1397, a holding clearly rejected by Reed. We are therefore not only free to re-examine Lewis, we are bound to do so in light of Reed.
The Supreme Court’s message in Reed was that the interest in the rapid resolution of labor disputes does not outweigh the union member’s interest in vindicating his rights when, as here, a dispute is entirely internal to the union. Because the present dispute between the plaintiff union members and their union and its officials can have no more than an indirect influence on the union’s ability to negotiate effectively with those employers who hire carpenters through the hiring hall, we conclude that the rationale behind DelCostello’s narrowly circumscribed exception is inapplicable. It follows that to the extent summary judgment on plaintiffs’ section 301 claims was based on the six-month statute of limitations, the order must be reversed. On remand, the district court should apply the most closely analogous Pennsylvania statute of limitations to the plaintiffs’ section 301 claims. We leave for the district court to determine in the first instance which state limitations period applies, because the parties have not fully briefed and argued that issue before us.
C.

Continuing Violation

Because some of the acts complained of by the plaintiffs occurred more than two or four years before the suit was filed, our decision that a longer state statute of limitations applies to plaintiffs’ section 301 claim does not obviate our need to consider their contention that the Local’s conduct constituted a continuing violation. The district court gave short shrift to plaintiffs’ contention, stating without further elucidation, “we find plaintiffs’ reliance on the ‘continuing violation’ theory to be misplaced.” App. at 217 n. 6. Plaintiffs’ argument merits more extended analysis.
In most federal causes of action, when a defendant’s conduct is part of a continuing practice, an action is timely so long as the last act evidencing the continuing practice falls within the limitations period; in such an instance, the court will grant relief for the earlier related acts that would otherwise be time barred. Keystone Ins. Co. v. Houghton, 863 F.2d 1125, 1129 (3d Cir.1988).
*1296Plaintiffs argue that the failure of the local union and its agents to refer them for work through the hiring hall in a fair manner from 1979 or thereafter until 1986 constituted the type of ongoing practice to which the continuing violation doctrine should be applied. They urge us to follow the lead of Lewis v. Local Union No. 100, 750 F.2d 1368, 1378 (7th Cir.1984), where the court concluded that the continuing violation theory applied to a similar claim by a union member against his union for maliciously refusing to refer him out of the hiring hall. In holding that the claims were not time barred because plaintiff had alleged an ongoing course of conduct by the union of repeatedly refusing to refer him out for employment, the court explained, “[plaintiff] alleges a continuing course of conduct motivated by personal animosity, not one particular instance in which, for example, the Union failed to process a grievance concerning a discharge or promotion.” Id. at 1379. We find the Lewis court’s reasoning persuasive.
The Local Union contends that under the plaintiffs’ theory no limitations period would ever apply to their claims. It relies on our decision in NLRB v. Pennwoven, 194 F.2d 521 (3d Cir.1952), where we held that the NLRB was time barred from issuing an untimely unfair labor practice charge against an employer who failed to rehire laid-off workers based on seniority because of anti-union animus. In Penn-woven, we rejected the Board’s contention that the company’s failure to reinstate the workers constituted a continuing violation, holding that under that reasoning the employees’ case would never be closed until it was finally litigated. Id. at 525.
Pennwoven is inapposite in that it involved a discrete act, failure to reinstate, from which the limitations period could run. In contrast, in this case the plaintiff union members have filed affidavits supporting their allegations that they made multiple requests for employment and were subjected to repeated hostile acts committed by Blazejewski during the period of discrimination. This evidence supporting the allegation of a continuing course of conduct constituting a violation of the union’s duty of fair representation is sufficient to warrant the application of the continuing violation theory to plaintiffs’ claims. ■
The Local argues that those union members who withdrew from or were terminated by the union more than two or four years before this suit was filed should not be able to take advantage of the continuing violation theory. See note 3, supra. Plaintiffs respond that Blazejewski's continuing presence in the union deterred them from re-entering the union. However, as the Supreme Court stated more than a decade ago in rejecting an analogous argument seeking to equate present effect with a continuing violation, “[t]he proper focus is upon the time of the discriminatory acts, not upon the time at which the consequences of the acts became most painful.” Delaware State College v. Ricks, 449 U.S. 250, 258, 101 S.Ct. 498, 504, 66 L.Ed.2d 431 (1980) (emphasis in original); see also United Air Lines, Inc. v. Evans, 431 U.S. 553, 557-58, 97 S.Ct. 1885, 1888-89, 52 L.Ed.2d 571 (1977) (allegation that employer’s seniority system “gives present effect to the past illegal act and therefore perpetuates the consequences of forbidden discrimination” is insufficient to establish a continuing violation).
In almost all instances, Blazejewski’s discriminatory acts against the plaintiffs will have ceased when they forfeited their union status because they were no longer eligible for referral through the hiring hall. Therefore, the applicable statute of limitations began to run against each union member plaintiff no later than the date he withdrew from the union, unless a particular plaintiff can show that Blazejewski affirmatively acted to prevent him from regaining his status as a union member.9 On re*1297mand, the district court will have the opportunity to apply the principles set forth here to the facts of record as to each plaintiff.
III.

THE LMRDA CLAIMS

Plaintiffs also appeal from the district court’s grant of summary judgment for the defendants on plaintiffs’ LMRDA claim. The district court held that based on the reasoning of the Supreme Court in Breininger v. Sheet Metal Workers International Association Local Union No. 6, 493 U.S. 67, 110 S.Ct. 424, 107 L.Ed.2d 388 (1989), plaintiffs failed to establish that they were “otherwise disciplined" within the meaning of the LMRDA. On appeal, plaintiffs assert merely that they have alleged and adduced in discovery sufficient facts to show official, collective activity to support remand to the district court for trial on this issue.
Section 101(a)(2) of the LMRDA guarantees to every union member the right to “express any views, arguments, or opinions[] and to express at meetings of the labor organization his views, upon candidates in an election of the labor organization or upon any business properly before the meeting.” 29 U.S.C. § 411(a)(2) (1982). Section 609 provides:
[i]t shall be unlawful for any labor organization, or any officer, agent, shop steward, or other representative of a labor organization, or any employee thereof to fine, suspend, expel, or otherwise discipline any of its members for exercising any right to which he is entitled under the provisions of this [Act].
29 U.S.C. § 529 (1982) (emphasis added).
In Breininger, the Court interpreted the phrase “or otherwise discipline” in the context of an LMRDA claim alleging that union officers had engaged in discriminatory hiring hall practices. In concluding that the union member had failed to state a claim under the LMRDA, the Court stated:
[W]e find that by using the phrase “otherwise discipline,” Congress did not intend to include all acts that deterred the exercise of rights protected under the LMRDA, but rather meant instead to denote only punishment authorized by the union as a collective entity to enforce its rules.... The term refers only to actions “undertaken under color of the union’s right to control the member’s conduct in order to protect the interests of the union or its membership.”
110 S.Ct. at 438-39. As further support for its conclusion that coercion, intimidation, and economic reprisals by union officers do not constitute “discipline” within the meaning of section 609, the Court referred to the legislative history of the Act:
the fact that even in an earlier bill improper discipline by a labor organization was listed separately from economic coercion by any person shows that the Senate believed that the two were distinct, and that it did not intend to include the type of unauthorized “economic reprisals” suffered by petitioner in the instant case in its definition of “discipline.” ... Discipline “must be done in the name of or on behalf of the union as an organizational entity.”
Id. at 440 (emphasis in original) (quoting Etelson & Smith, Union Discipline Under the Landrum-Griffin Act, 82 Harv.L.Rev. 727, 732 (1969)). Thus, because the union member in Breininger alleged only that the union business manager and business agent failed to refer him for employment in retaliation for supporting one of their political rivals, the Court held that he failed to state a claim under the LMRDA. Id.
Defendants argued, and the district court agreed, that this case is indistinguishable from Breininger because the union members failed to allege acts by the union acting in its official capacity and instead raised only ad hoc retaliations by the individual union official. We agree. Moreover, the allegation that the International Union “whitewashed” Blazejewski by con*1298ducting investigations but failing to take any actions to eliminate the discrimination does not transform the International’s inaction into “discipline” within the meaning of the LMRDA. It follows that the district court did not err in holding that the plaintiffs have failed to present evidence sufficient to withstand summary judgment under section 609 of the LMRDA.
Arguably, the complaint, which alleges that the defendants acted with the intent to deprive plaintiffs of their rights under the LMRDA and requests that the court restrain and enjoin the defendants from interfering with the exercise of those rights, can be read broadly to assert a claim under section 102 of the LMRDA. That section provides a cause of action to any person whose rights secured by the provisions of Title I of the LMRDA have been infringed by any violation of Title I. Sections 101(a)(1) and (a)(2) provide union members with the right to freedom of speech and assembly and the right to vote in union elections. See M. Malin, Individual Rights Within the Union 60, 64, 67-68 (1988) (section 101(a)(2) protects internal union political activity and gives union members the right to discuss union affairs and say what they think).
In Breininger, the Supreme Court stated that it was not determining whether the union member had successfully stated a claim that certain of his rights secured by the LMRDA were infringed by the union officers’ conduct in violation of section 102. 110 S.Ct. at 440 n. 18. In Guidry v. International Union of Operating Engineers Local m, 907 F.2d 1491 (5th Cir.1990) (iGuidry II), a case also involving a claim that plaintiffs’ union violated their rights under the LMRDA by manipulating the hiring hall procedures in discrimination against plaintiffs for opposing union incumbents, see Guidry, 882 F.2d 929, 933-36 (5th Cir.1989) (Guidry I), vacated, — U.S. -, 110 S.Ct. 1465, 108 L.Ed.2d 603 (1990), the court held that even though the plaintiffs had failed to allege that they had been “disciplined” under section 609 of the Act, Breininger did not preclude the plaintiffs’ cause of action under sections 101(a)(1) and 102. “A litigant may successfully seek redress under section 102 for an infringement of these LMRDA rights even if no unlawful ‘discipline’ is shown.” Gui-dry II, at 1493.
Further support for such a claim under section 102 can be found in Sheet Metal Workers’ International Association v. Lynn, 488 U.S. 347, 109 S.Ct. 639, 102 L.Ed.2d 700 (1989). In that case, an elected business agent who alleged he was removed from his position in retaliation for statements he made at a union meeting was found to have stated a claim under sections 101(a)(2) and 102 of the LMRDA because forcing him to choose between his post and exercising his rights as a union member “infringed” his rights within the meaning of the LMRDA. Id. at 354, 109 S.Ct. at 644. The Court also noted that the plaintiff’s removal had a potential chilling effect upon the rights of the other union members. Id. at 355, 109 S.Ct. at 645. Plaintiffs in this case might have analogized Lynn’s situation to theirs in light of their allegations that they were forced to choose between job referrals and exercising their rights.
We are, however, unable to reverse the grant of summary judgment on the LMRDA claim because plaintiffs’ briefs filed in this court do not argue that their claim survives as a section 102 claim nor did they so argue in the district court. It is well established that failure to raise an issue in the district court constitutes a waiver of the argument. See Toyota Indus. Trucks v. Citizens Nat’l Bank, 611 F.2d 465, 470 (3d Cir.1979); see also Lugar v. Texaco, Inc., 755 F.2d 53, 57 n. 2 (3d Cir.1985). Moreover, the federal and local rules of procedure requiring the appellant’s brief to include a statement of the issues presented for appeal, see Fed.R.App.P. 28(a)(l)(3); Third Circuit Rule 21(l)A(d), would be without significance were we to countenance failure to include an issue, absent extraordinary circumstances. No such circumstances appear here, and there is no reason to relieve plaintiffs from their waiver, particularly because they did not make the section 102 argument in the district court. We will therefore affirm the *1299grant of summary judgment on the LMRDA claim.
IY.

CONCLUSION

We have held that the plaintiffs have failed to show any basis to withstand summary judgment for the International on the section 301 claim, that the district court erred as a matter of law in granting summary judgment for the local unions on the section 301 claim on the ground of the six-month statute of limitations, that those plaintiffs who remained in the union may make use of the continuing violation doctrine, and that the district court did not err in granting summary judgment for the defendants on the LMRDA claim.
For the foregoing reasons, we will affirm the district court’s grant of summary judgment in favor of the International Union and affirm in part, reverse in part, and remand the district court’s grant of partial summary judgment in favor of the Local Union for further proceedings consistent with this opinion. Each party to bear its own costs.

. A nonexclusive hiring hall is one in which the employers are free to reject persons referred by the union and may hire from other sources. R. Gorman, Basic Text on Labor Law 664 (1976).


. The following plaintiffs resigned or were terminated from the union prior to the institution of this suit: W. Yatsko, withdrew early 1982; J. Roberts, withdrew April 1982; F. Terescavage, withdrew December 1982; D. Trotta, withdrew September 1983; M. Hardik, withdrew November 1983; A. Bronsberg, withdrew February 21, 1984; E. Cardoni, withdrew October 31, 1984; R.F. Mogavera, withdrew December 18, 1984; R. Johnson, withdrew July 17, 1985; J. Kopeza, withdrew July 1985; S. Mazur, withdrew January 21, 1986.


. The court granted summary judgment on the pendent claim against Blazejewski for interference with prospective and current contractual relations on the ground it was preempted by the NLRA and LMRDA and on the claim for intentional infliction of emotional distress on the ground that the conduct alleged was not outrageous as a matter of law. Plaintiffs do not appeal from these rulings. The district court also granted the Local’s motion for summary judgment on the derivative loss of consortium claim on the ground that such damages are not available when the spouses’ direct injuries are pecuniary. Plaintiffs do not contest the legal principle and argue only that if this court reinstates their LMRDA claim, this claim should also be reinstated.


. It does not appear from our reading of the complaint that Blazejewski was named as a defendant in the count alleging a section 301 claim. Thus, in the discussion on that claim the reference is to the Local and the District Council, although the district court failed to differentiate among the defendants. We treat Keystone District Council as part of the Local because it, unlike the International, has not raised the issue of its responsibility for the claims alleged by plaintiffs.


. The dissent assumes that the "Don’t Copy” on the letter was written by a complainant out of fear. See Dissenting Op. at 1302. We find no basis in the record for such an assumption. Any explanation that we might offer would also be pure speculation. Moreover, the dissent’s conclusion that Blazejewski had a "past intimate relationship” with the International representative Anello, see Dissenting Op. at 1304, is belied by the very letter referred to by the dissent, in which Blazejewski wrote to Anello with the following introduction: "We met briefly in St. Louis, and again in Chicago. Because of your reputation for fairness, I was glad to find you involved in this matter.” App. at 736.


. This court has recently reaffirmed, albeit in the context of a wildcat strike, that common law agency principles must be applied before a local union can be found to have instigated, ratified, supported, or encouraged the strike. See Philadelphia Marine Trade Ass'n v. Local 1291, 909 F.2d 754, 759 (3d Cir.1990).


. We have assumed throughout that the plaintiffs adequately exhausted their internal union remedies, an issue preserved on appeal only by the International. In view of our decision affirming summary judgment for the International on other grounds, we need not reach its argument that the district court erred in refusing to dismiss the complaint for failure to exhaust internal union remedies.


. For example, in his affidavit, plaintiff Eugene Cardoni asserts that he attempted to re-enter the union after Blazejewski retired and was denied access because Blazejewski conspired to defeat his re-entry. App. at 260. A letter written by Blazejewski seems to provide some support for Cardoni’s allegation. App. at 736-37. The parties have not fully briefed whether such action *1297by Blazejewski could establish a breach of the union’s duty of fair representation, an issue we leave to the district court.